Appeal from an order of the Supreme Court, Erie County (Paula L. Feroleto, J), entered March 28, 2008 in an action for malicious prosecution and false arrest. The order, insofar as appealed from, granted the motion of defendants City of Buffalo, City of Buffalo Police Department and Salvatore Valvo, in his individual and official capacities as detective and secretary of the Sex Offense Squad of City of Buffalo Police Department, for summary judgment.
It is hereby ordered that the order so appealed from is *1662unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Martoche, J.E, Smith, Fahey, Garni and Green, JJ.